DETAILED ACTION
This communication is a first office action on the merits. Claims 1-16, as originally filed are currently pending and have been considered below.

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 07 March 2022 is acknowledged.
Claims 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 

Claim Objections
Claims 6 and 16 are objected to because of the following informalities:
In claim 6, line 2, the phrase “a predetermined provide” appears to be missing language and should be amended.
In claim 16, the last two lines are presented as a singular sentence, and perhaps were intended to belong to a new claim 17.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, line 2 appear to be missing language without which the scope of claim cannot be determined.
Claim 10 recites the limitation "bottom plate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 11-15, claim 11 indicates that both the guide member and bar are rotatably connected to the pin. The elected Species A only shows the bar rotatably connected to the pin, while the guide member is rotatably connected to the rod instead. Furthermore, the locking tabs are only shown mounted on the rod. No contact is shown between the locking tabs and the pin.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2018/0194269).
Regarding claim 1, Chen et al. disclose an apparatus comprising:
a lever (3) having a first set of apertures (apertures holding 16, 17) and a second set of openings (20);
a rod (16), wherein the rod is inserted through the first set of apertures;
a pin (2), wherein the pin is inserted through the second set of openings;
a base plate (1) rotatably attached to the pin and positioned within the lever (Fig. 5 as shown);
a set of locking tabs (Fig. 3 shows wherein the ends of rod 16 comprise smaller diameter “tab” portions for inserting in the apertures) in communication with the rod
a bar (hook shown at end of strap 22) rotatably attached to the pin; and
a strap (22) attached to the bar at a first end and releasably engaged with the base plate (Figs. 1 and 2 as shown).

Regarding claim 7, Chen et al. further disclose a guiding member (5) in communication with the pin and positioned between the locking tabs and in communication with the base plate.

Regarding claim 8, Chen et al. further disclose wherein the lever further comprising a set of slots (18) distal to a second end.

Regarding claim 9, Chen et al. further disclose a locking mechanism (9) inserted through the set of slots.

Regarding claim 10, Chen et al. further discloses wherein the bottom plate (barrier assembly including 8 and 9) consists of a single piece of material with two symmetrical tabs apertures (Fig. 3 shows wherein two tabs are shown with apertures) to receive the pin and a main body (the apertures as shown are capable of receiving the pin and a main body) which is bent about two points (the bent shape as shown can be achieved by bending about at least two points).

Allowable Subject Matter
The allowability of claims 11-15 cannot be determined in light of the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/            Primary Examiner, Art Unit 3677